Citation Nr: 1024217	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
Interferon treatment, to include fibromyalgia, depression, a 
mouth condition, an eye disorder, a kidney disorder, and all 
other potential side effects.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDINGS OF FACT

1.  In August 2004, the RO denied the Veteran's claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of Interferon treatment, to 
include major depressive disorder, because the evidence 
failed to show that VA medical or educational services were 
the proximate cause of the claimed additional disability.  
That decision is final based on the evidence then of record.

2.  In January 2005, the RO denied the Veteran's claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of Interferon treatment, to 
include extreme depression, vision problems, hearing loss, 
loss of sleep, thyroid disorder, and other symptoms, because 
the evidence failed to show that the symptoms claimed were 
the result of improper treatment or other instance of fault 
on the part of VA in providing medical care.  That decision 
is final based on the evidence then of record.

3.  In January 2007, the RO denied the Veteran's claim to 
reopen the issue of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
Interferon treatment because the Veteran failed to submit new 
and material evidence.  That decision is final based on the 
evidence then of record.

4.  Evidence associated with the claims file since the 
January 2007 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of Interferon treatment.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of Interferon treatment is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim to reopen the issue of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of Interferon treatment, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to the initial adjudication of the Veteran's 
claim, an April 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The letter also essentially requested 
that the Veteran provide any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).

The Veteran's service treatment records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board acknowledges that VA did not 
provide the Veteran with a medical examination with regard to 
his claim to reopen the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of Interferon treatment.  "Nothing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, 
VA has a duty, in order to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Although no VA examination was 
provided to the Veteran regarding the merits of his claim for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of Interferon treatment, 
none was required in this case because no new and material 
evidence has been presented.  See 38 C.F.R. § 
3.159(c)(4)(iii).  There is no indication in the record that 
any other additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In an August 2004 decision, the RO denied the Veteran's claim 
for entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of Interferon treatment, 
to include major depressive disorder, because the evidence 
failed to show that VA medical or educational services were 
the proximate cause of the claimed additional disability.  
The Veteran did not perfect an appeal of the RO's August 2004 
rating decision.  Thus, the August 2004 rating decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2009).  In January 2005, the RO 
denied the Veteran's claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of Interferon treatment, to include extreme 
depression, vision problems, hearing loss, loss of sleep, 
thyroid disorder, and other symptoms, because the evidence 
failed to show that the symptoms claimed were the result of 
improper treatment or other instance of fault on the part of 
VA in providing medical care.  The Veteran did not perfect an 
appeal of the RO's January 2005 rating decision.  Thus, the 
January 2005 rating decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
In January 2007, the RO denied the Veteran's claim to reopen 
the issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of Interferon 
treatment because the Veteran failed to submit new and 
material evidence sufficient to reopen his claim.  The 
Veteran did not perfect an appeal of the RO's January 2007 
rating decision.  Thus, the January 2007 rating decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In February 2007, the Veteran filed the present claim to 
reopen the issue of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
Interferon treatment, to include fibromyalgia, depression, a 
mouth condition, an eye disorder, a kidney disorder, and all 
other potential side effects.  In a June 2007 rating action, 
the RO denied reopening the Veteran's claim.  In January 
2008, the Veteran filed a notice of disagreement with regard 
to the June 2007 rating action, and perfected the current 
appeal in September 2008.  

Although the RO determined that new and material evidence was 
not presented to reopen the Veteran's claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of Interferon treatment, such a 
determination is not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the January 2007 RO decision is the last final 
disallowance with regard to the Veteran's claim for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of Interferon treatment, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

At the time of the January 2007 RO decision, the evidence of 
record consisted of the Veteran's service treatment records, 
his VA treatment records, and medical treatise information 
submitted by the Veteran.  The VA treatment records showed 
diagnoses of and treatment for major depressive disorder, 
anxiety, hypothyroidism, hepatitis C, benign paroxysmal 
positional vertigo, and right and left eye cataracts.  They 
also indicate that the Veteran underwent Rebetron therapy 
from April 2001 through February 2002.  The medical treatise 
information pertained to general information regarding the 
Interferon beta-1a Subcutaneous Injection and Rebetron, 
including the known side effects.  

Since the RO's January 2007 decision, the RO has received 
additional VA treatment records.  In addition, the Veteran 
and his wife provided testimony before the Board at an April 
2010 hearing.  The VA treatment records show continued 
diagnoses of and treatment for major depressive disorder, 
hepatitis C, hypothyroidism, and cataracts.  They also show a 
new diagnosis of and treatment for chronic pain.  

During an April 2010 hearing before the Board, the Veteran 
and his wife presented testimony arguing that the treatment 
provided by VA was improper because the Veteran was not 
properly screened prior to beginning Interferon treatment, VA 
did not follow the Veteran's treatment close enough, VA told 
the Veteran that his side effects of Interferon would go away 
and they did not, VA did not tell the Veteran that he would 
have certain side effects of Interferon, and because VA kept 
the Veteran on Interferon longer than he should have been 
kept on it.  The Veteran and his wife also testified that 
they believed the Interferon treatment caused numerous 
medical conditions, including depression, cataracts, worsened 
thyroid disease, fibromyalgia, anxiety, a mouth disorder, and 
decreased kidney function.  The Veteran's wife testified that 
the Veteran was hard-working, outgoing, fun, and strong 
before undergoing Interferon treatment, and that prior to the 
treatment, the veteran did not have fibromyalgia, depression, 
a mouth condition, an eye condition, or other side effects at 
that time.

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has not been 
received to reopen the Veteran's claim for entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of Interferon treatment.  In general, when a veteran 
experiences additional disability as the result of hospital 
care, medical or surgical treatment, or examination furnished 
by VA, disability compensation is awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  Under 38 
U.S.C.A. § 1151 it is not sufficient to simply show that a 
disability was incurred or aggravated by VA medical 
treatment.  Instead, in order for service connection to be 
warranted under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that the claimed disability was caused by 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not 
reasonably foreseeable.  See 38 C.F.R. §§ 3.358, 3.361 
(2009).  

The Veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of Interferon treatment was 
denied because the evidence did not show that the disorders 
claimed were the result of improper treatment or other 
instance of fault on the part of VA in providing medical 
care.  The evidence received since the January 2007 decision, 
although new, is not material.  Specifically, the VA 
treatment records and the April 2010 testimony are new, 
because they were not of record at the time of the January 
2007 decision.  However, the newly submitted evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Specifically, the newly submitted evidence does not show that 
the claimed side effects of Interferon treatment were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  

The VA treatment records, which were not associated with the 
claims file at the time of the January 2007 decision, reflect 
diagnoses of and treatment for major depressive disorder, 
hepatitis C, hypothyroidism, cataracts, and chronic pain.  
They do not indicate that the claimed side effects of the 
Interferon treatment provided by VA were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that the claimed side effects were due to an 
event not reasonably foreseeable in furnishing the Veteran's 
medical treatment.  

The Board acknowledges the testimony provided by the Veteran 
and his wife that they believe that the care provided by VA 
to the Veteran with regard to his Interferon treatment was 
improper, and that it caused the Veteran to have 
fibromyalgia, depression, a mouth disorder, an eye disorder, 
a kidney disorder, and other side effects.  However, while 
the Veteran's and his wife's statements are competent 
evidence to provide a history of symptoms, the statements are 
not sufficient to establish that the Veteran's fibromyalgia, 
depression, mouth disorder, eye disorder, kidney disorder, 
and other side effects were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel, or that 
they were due to an event not reasonably foreseeable in 
furnishing the Veteran's medical treatment.  As neither the 
Veteran nor his wife are a physician, they are not competent 
to make a determination that they claimed disorders were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel, or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Accordingly, although 
new, this evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim for compensation benefits 
under 38 U.S.C.A. § 1151 for residuals of Interferon 
treatment.  38 C.F.R. § 3.156.

The Board also acknowledges the lay testimony provided by the 
Veteran and his wife during the April 2010 hearing before the 
Board that the Veteran's claimed side effects of Interferon 
treatment, to include fibromyalgia, depression, a mouth 
condition, an eye condition, and other side effects, have 
occurred continuously since he was administered the 
Interferon treatment.  However, these statements fail to 
reveal any new contentions, and are duplicative of the 
evidence of record at the time of the January 2007 decision, 
and thus are not new evidence.  Vargas-Gonzales v. West, 12 
Vet. App. 321 (1999).  Specifically, they mirror the 
Veteran's statements in his September 2004 claim form in 
which the Veteran reported that he has had side effects of 
Interferon, including extreme depression, vision problems, 
hearing loss, loss of sleep, and thyroid problems since he 
underwent Interferon treatment.  Although the statements 
differ slightly in the specific side effects identified, they 
are redundant of the main argument that the side effects of 
Interferon treatment occurred continuously since it was first 
administered.  As noted above, it is not sufficient to simply 
show additional disability.  Instead, in order to reopen the 
Veteran's finally denied claim, the newly submitted evidence 
must show that the claimed side effects of Interferon 
treatment were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel or that they were due to an 
event not reasonably foreseeable in furnishing the Veteran's 
medical treatment.  Accordingly, these statements are not new 
and material evidence and they do not raise a reasonable 
possibility of substantiating the Veteran's claim.

The Veteran's claim for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for residuals of Interferon 
treatment was denied because the evidence did not show that 
the claimed side effects of Interferon treatment were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
The new evidence submitted by the Veteran does not contain 
medical evidence that fibromyalgia, depression, a mouth 
disorder, eye disorder, kidney disorder, or other claimed 
side effects were the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA medical personnel or that they were due to an 
event not reasonably foreseeable in furnishing the Veteran's 
medical treatment.  Thus the newly submitted evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the claim for entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of Interferon 
treatment is not reopened.  Moreover, as new and material 
evidence to reopen his finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of Interferon treatment, to include fibromyalgia, 
depression, a mouth disorder, an eye disorder, a kidney 
disorder, and other side effects is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


